Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 1 of 9 PageID #: 2095




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  SIGNIFY NORTH AMERICA CORPORATION
  and SIGNIFY HOLDING B.V.
                                                        Civil Action No. 2:19-cv-06125-JMA-SIL
                                 Plaintiffs,

                                 v.                     JURY TRIAL DEMANDED
  SATCO PRODUCTS, INC.

                                 Defendant.

        Per the Magistsrate Judge’s July 9, 2020 Order (Dkt. No 67), Plaintiffs Signify North

 America Corporation and Signify Holding B.V. (“Signify”) and Defendant Satco Products, Inc.

 (“Satco”) hereby submit their joint status report.

    A. Signify’s Position

        Signify is pleased to report it has fully complied with the Court’s July 9, 2020 order.

 Signify provided a 30(b)(6) witness on August 7, 2020, who was deposed for nearly six hours on

 all topics. Signify has further examined the 1,200+ licenses, identified a list of comparable

 licenses, and has been ready to exchange this list with Satco since September 4. Satco, however,

 has refused to exchange a narrowed list of comparable licenses or meet and confer to narrow

 discovery per the Court’s order. Instead, Satco claims it now needs additional extraneous

 discovery before doing so. As detailed below, Satco’s refusal is wholly unjustified, defies the

 Court’s Order, and contradicts the promises Satco made to the Court during the July 9 Hearing.

        The Court’s July 9, 2020 Order is provided in full below:

        Minute Order for proceedings held before Magistrate Judge Steven I. Locke: Motion
        hearing held. Defendants motion to compel a Rule 30(b)(6) deposition, DE [65], is granted
        for the reasons set forth on the record. In granting the motion, the Court notes that Plaintiff
        has consistently represented that certain information Defendant seeks is not maintained so
        that it can be produced as requested. The Court concludes that Defendant is entitled to
        discovery on how Signifys relevant information is maintained, as well as the other
        information identified in the Rule 30(b)(6) request, DE [63-2], so that its (Satcos) requests


                                                                                             Page 1
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 2 of 9 PageID #: 2096




        can be modified accordingly. Plaintiffs motion for a protective order, DE [63], is granted
        in part and denied in part for the reasons set forth on the record. The Court concludes that
        the information sought is relevant to the issue of damages, and that discovery on damages
        is appropriate at this juncture. The Court however, is sensitive to the arguments that the
        requests at issue create an undue burden and that there are confidentiality concerns.
        Accordingly, the motion is granted to the extent that the information sought does not need
        to be produced at this time. Rather, the Rule 30(b)(6) deposition will take place and the
        parties are directed to consider the 1200 licenses at issue to determine which ones they
        agree are relevant to the various claims/defenses at issue.

       Once both are completed the parties will exchange lists and then meet and confer
       about a revised set of discovery demands from Satco to Signify. Once the schedule for
       service of demands and responses is agreed upon, the parties will file a joint status report,
       which will include a briefing schedule for any subsequent discovery motions the parties
       anticipate consistent with the Courts individual rules. This letter must be filed no later than
       September 16, 2020. For the sake of clarity, Signify may raise the issues of burden and
       confidentiality again in any subsequent motion but should not reargue relevance or timing
       of discovery.
 (emphasis added).

        On August 7, 2020, Signify timely produced Mr. Dennis Bommelijn, a Signify employee

 residing in the Netherlands, responsive to all topics in Satco’s 30(b)(6) corporate deposition notice.

 Mr. Bommelijn was deposed on all topics for nearly six hours through video deposition. Mr.

 Bommelijn was fully prepared on all topics and accordingly Satco did not hold his deposition open

 or otherwise complain he was unprepared. Notably, Mr. Bommelijn confirmed that the pulling

 the                                                        would indeed be quite burdensome.1

        On August 24, nearly three weeks after Mr. Bommelijn’s deposition, Satco approached

 Signify with a new request. In particular, Satco requested that Signify




 1
   See e.g. Ex. 8 at 60:16-61:6 ,70:19-71:15. Satco appears to continually misapprehend the
 information                                                     Signify has attached the entirety
 of Mr. Bommelijn’s transcript for the Court’s review, and welcomes any follow up questions the
 Judge may have.


                                                                                             Page 2
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 3 of 9 PageID #: 2097



                                         2
                                             If Signify did not promptly comply, Satco threatened

 additional discovery requests: “unless we receive your cooperation on these issues, Satco will

 pursue other means of discovery, such as a Notice of Inspection of



            Satco’s request was puzzling for several reasons. First, such a report is well outside what

 is created by Signify in the ordinary course of business. Second, such a report would not contain

 any new information. Indeed, Satco has had all this information for the 1,200 licensees for months

 through the production of the licenses themselves. Further, Signify went through significant

 efforts to notify licensees and then produce each license agreement per Satco’s previous demands.

 Third, such a report is outside the discovery that was the subject of the July 9 order and underlying

 motions.

            Signify thus asked for a basis as to why this report was necessary for Satco to comply with

 the July 9 order, and explained that the report would not contain any new information.4 Instead of

 providing a response, Satco made good on its threats and served a deposition notice for

                                              and a notice of inspection of                            .5

 Satco, several days after serving this discovery, explained the report was needed so that Satco

 could avoid “wad[ing] through the 1200 licenses and summarize each of them to obtain that same

 information.”6


 2
     Ex. 2, Correspondence from Julie Bookbinder to Adam D. Swain, dated Aug. 24, 2020, at 1.
 3
     Id. at 2.
 4
     Ex. 3, Correspondence from Adam D. Swain to Julie Bookbinder, dated Sept. 2, 2020, at 1.
 5
  Ex. 4, Defendants’ Notice of Deposition of                   , dated Sept. 2, 2020; Ex. 5, Satco
 Products, Inc.’s First Request for Inspection to Signify North America Corporation and Signify
 Holding B.V., dated Sept. 2, 2020.
 6
     Ex. 6, Correspondence from Julie Bookbinder to Adam D. Swain, dated Sept. 8, 2020, at 1.


                                                                                              Page 3
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 4 of 9 PageID #: 2098




          Satco’s change of position is, of course, in direct contradiction to what the Court has

 ordered Satco to do, and what Satco promised the Court it would do. During the July 9 hearing,

 after Satco was ordered to winnow down the licenses, it requested that the Court order Signify do

 the same. In doing so, lead counsel for Satco represented that “I understand that we’ve been asked,

 and, of course, we will comply to go through the licenses and do our best to try to winnow them

 down either before or after the 30(b)(6), and, again, we’ll, of course, comply with that directive.”7

          Meanwhile, Signify has conducted its review of the 1,200 licenses and stands ready to

 exchange a list of comparable licenses per the Court’s order. Despite several requests from Signify

 to exchange lists and meet and confer, Satco refuses to comply with the Court’s July 9 Order that

 the Parties engage in any exchange of comparable licensee lists. Satco asserts that it will not

 exchange lists or meet and confer or narrow discovery until Signify accedes to Satco’s demand to

 either                                                            or (2) provide additional discovery

 beyond the scope of the parties’ motions and the Court’s Order.8

          Satco has failed to provide any colorable basis for its refusal to comply with the court order.

 Signify has had no issue identifying a list of comparable licenses based on the discovery provided

 in this litigation. Satco asked for a 30(b)(6) deposition in order to narrow its discovery requests

 and promised the Court it would work to reduce the number of licenses. Satco, having taken the

 deposition, now refuses to do either.

          Satco’s continued insistence on dragging out this issue has come at a cost. Satco, like

 Signify, could easily have identified comparable licenses based on the 1,200 licenses it demanded



 7
   See Ex. 1, Transcript for Motion Hearing Re Protective Order Via Phone, Signify N. Am. Corp.
 et al v. Satco Prods., Inc., No. 2:19-cv-06125-JMA-SIL (E.D.N.Y) at 28:4-8.
 8
  See Ex. 7, Email correspondence between Tom Davison and Julie Bookbinder, dated
 September 8, 2020 – September 11, 2020, with the subject RE: Signify/Satco - .


                                                                                               Page 4
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 5 of 9 PageID #: 2099




 and received months ago. Instead, Satco continues to burden Signify and this Court through serial

 and everchanging demands. Meanwhile, Satco refuses to provide any basic contentions regarding

 the central issues of this case, such as why it contends it does not infringe the Asserted Patents.

 As set forth in Signify’s September 10 motion to compel, Satco has yet to provide any basis for its

 contentions of non-infringement, let alone a date by which it will do so.9

     B. Satco’s Position

        Per the Court’s Order (Dkt. No. 67), Satco took a 30(b)(6) deposition of Signify to

 understand the manner in which Signify maintains its royalty information. (See Dkt. No. 67; RFP

 No. 12). The deposition testimony revealed that Signify




 Ex. 8 (Bommelijn Tr.) at 106:24 – 107:10; see also id. at 109:9-11; 110:9 – 112:11, 122:21-24;

 131:25-132:25 (further testifying that



        Satco also inquired whether Signify could run a report with all the information for each

 licensee, and how long it would take:

        Q.    Okay.·



 9
   Satco’s position is that Signify’s foregoing statements regarding discovery issues unrelated to
 the present dispute over royalty information are incorrect, as shown by the parties’ letter briefing
 on Signify’s latest motion to compel (Dkt. Nos. 73, 75).


                                                                                            Page 5
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 6 of 9 PageID #: 2100




 Ex. 8 (Bommelijn Tr.) at 74:4-19.

        After the deposition, Satco renewed its request that Signify

                                                        and Signify refused. Notwithstanding the

 testimony from Mr. Bommelijn

                                                     Satco has now offered to undertake the process

 of obtaining this information itself, and has served a notice of inspection                    . So

 that this inspection can be performed efficiently, Satco has also served a deposition notice for



                       the person consulted by Mr. Bommelijn in order to prepare for the 30(b)(6)

 deposition.

        This royalty information is important for determining which licenses are relevant to the

 various claims/defenses at issue, and for which Satco may pursue additional discovery. Satco is

 not currently asking Signify to produce royalty reports or other voluminous records, and is

 prepared to narrow the list of licenses before doing so.

        Signify’s basis for refusing to provide a report from the                is “because such a

 report is not created in the ordinary course of business.” That the requested                      is

 allegedly not generated in Signify’s ordinary course of business does not excuse Signify from

 producing it here. See, e.g., N. Shore-Long Island Jewish Health Sys., Inc. v. Multiplan, Inc., 325




                                                                                           Page 6
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 7 of 9 PageID #: 2101




 F.R.D. 36, 51 (E.D.N.Y. 2018) (“While a party should not be required to create completely new

 documents, that is not the same as requiring a party to query an existing dynamic database for

 relevant information.”) (citation omitted). Indeed, Satco has produced numerous reports in this

 case that are not generated in Satco’s ordinary course of business (e.g., lists of all LED products,

 lists of suppliers of the Accused Products, and sales and import data for the Accused Products) by

 running queries on its databases.

        Satco anticipates that the parties will engage in additional motion practice regarding

 Satco’s notice of inspection of the             (Ex. 5), and potentially regarding Satco’s notice of

 deposition                       (Ex. 4), the Signify employee consulted by Signify’s 30(b)(6)

 witness regarding the details and capabilities of the              . Satco has requested

           availability in the near-term, and proposes to perform the inspection approximately 2

 weeks after the deposition. To the extent that further briefing is required, Satco suggests that

 Signify make its motion for protective order within one week of any hearing on these issues.



  Dated: September 16, 2020                   Respectfully submitted,

                                              /s/ Thomas W. Davison

                                              Natalie C. Clayton (4409538)
                                              Stephen Yang (5123492)
                                              ALSTON & BIRD LLP
                                              90 Park Avenue
                                              15th Floor
                                              New York, NY 10016-1387
                                              Telephone: (212) 210-9400
                                              Facsimile: (212) 210-9444
                                              Email: Natalie.Clayton@alston.com
                                              Email: Stephen.Yang@alston.com

                                              Adam D. Swain (admitted pro hac vice)
                                              Thomas W. Davison (admitted pro hac vice)
                                              Emily M. Grand (admitted pro hac vice)
                                              ALSTON & BIRD LLP


                                                                                            Page 7
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 8 of 9 PageID #: 2102




                                    950 F. Street, NW
                                    Washington, D.C. 20004-1404
                                    Telephone: (202) 239-3300
                                    Facsimile: (202) 239-3333
                                    Email: Adam.Swain@alston.com
                                    Email: Tom.Davison@alston.com
                                    Email: Emily.Grand@alston.com

                                    Counsel for Plaintiffs Signify North America
                                    Corporation and Signify Holding B.V.

                                     /s/ Nicholas A. Brown

                                     Scott J. Bornstein
                                     Joshua L. Raskin
                                     Julie P. Bookbinder
                                     GREENBERG TRAURIG, LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (202) 801-9200
                                     bornsteins@gtlaw.com
                                     raskinj@gtlaw.com
                                     bookbinderj@gtlaw.com

                                     Nicholas A. Brown (admitted pro hac vice)
                                     GREENBERG TRAURIG, LLP
                                     4 Embarcadero Ctr, Ste. 3000
                                     San Francisco, CA 94111-5983
                                     Telephone: (415) 655-1271
                                     brownn@gtlaw.com

                                     Robert P. Lynn, Jr.
                                     Stephen W. Livingston
                                     LYNN GARTNER DUNNE, LLP
                                     330 Old Country Rd., Ste. 103
                                     Mineola, New York 11501
                                     Telephone: (516) 742-6200
                                     rplynn@lgdlaw.com
                                     swlivingston@lgdlaw.com

                                     Attorneys for Defendant and Counter-Plaintiff
                                     Satco Products, Inc.




                                                                                 Page 8
Case 2:19-cv-06125-JMA-SIL Document 79 Filed 09/16/20 Page 9 of 9 PageID #: 2103




                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document, was served via electronic mail upon Satco’s

 counsel of record on September 16, 2020.



                                                      /s/ Thomas W. Davison
                                                      Thomas W. Davison




                                                                                           Page 9
